Title: From George Washington to Stephen Moylan, 17 November 1780
From: Washington, George
To: Moylan, Stephen


                        
                             17 November 1780
                        
                        To Colo. Moylan commanding the 4th Regt of Light Dragoons
                        You will immediately send off all your infirm and reduced Horses to Lancaster in Pennsylvania at or near
                            which place your Regiment will be cantonned for the Winter—You will give the Officer, who goes with the party, directions
                            to deliver over, to the Deputy Qr Master Genl in Lancaster County, all the Horses that you are of
                            opinion will not be fit for Dragoon service another Campaign, the remainder you will have recruited and put in good
                            Order in the course of the Winter—You will particularly attend to that part of your former instructions pointing out the
                            number of Horses to be kept by each officer according to his Rank, and see that the number is not on any account exceeded.
                            You will have all the old accoutrements repaired as soon as the Men are fixed in Quarters.
                        As I presume that the State of Pennsylvania is to compleat your Regiment to the establishment of the 3d for
                            21st October (which you have seen published in the General Orders of the 1st Inst.) I would recommend it to you to wait
                            upon the President yourself, or direct an Officer to do it, with an exact State of the Regiment as to Men and Horses and
                            inform him of the deficiencies in both. You will particularly explain to him that the times of a great part of your Men
                            expire in the course of the Winter, lest, in making provision for filling up the Corps, he may count upon them—I do not
                            know the mode that will be fallen upon to procure the Men and Horses: You will therefore govern yourself by the directions
                            which may be given to you by the Executive Authority in consequence of the measures . Neither do I
                            know whether the State or Continent are to provide your accoutrements. You will make yourself acquainted with that
                            circumstance, and apply in season to one or the other for those necessary for a full Corps, as it is to be presumed that
                            the state will fully comply with the requisition of Congress.
                        I shall direct the Officer, with the part of the Regiment which remains here to repair to Lancaster as soon
                            as the Army quits the Field.

                    